                  Case 4:21-mj-30349-DUTY ECF No. 1, PageID.1
                                               AUSA:   LongsworthFiled 07/15/21 Telephone:
                                                                                  Page 1 of   6 766-5122
                                                                                           (810)
AO 91 (Rev. ) Criminal Complaint            Special Agent:          Booth                         Telephone: (810) 341-5710

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America
   v.
Shaila Monaye Luckado                                                     Case: 4:21-mj-30349
                                                                          Judge: Unassigned

                                                                          Filed: 07-15-2021 At 03:21 PM
                                                                          CMP USA V LUCKADO (kcm)



                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  June 21, 2021               in the county of             Genesee      in the
        Eastern          District of       Michigan        , the defendant(s) violated:
                   Code Section                                           Offense Description
18 U.S.C. § 922 (n)                                     Possession of a firearm while under indictment




          This criminal complaint is based on these facts:
See attached affidavit




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      Candace Booth, Special Agent - ATF&E
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:     July 15, 2021                                                                       Judge’s signature

City and state: Flint, Michigan                                       Curtis Ivy, Jr., United States Magistrate Judge
                                                                                            Printed name and title
     Case 4:21-mj-30349-DUTY ECF No. 1, PageID.2 Filed 07/15/21 Page 2 of 6




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


       I, Candace A. Booth being first duly sworn, hereby depose and state as
follows:
                                     Introduction
1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), currently assigned to the Ann Arbor, Michigan, Field Office. I
have been an ATF Special Agent since 2009. I have had extensive training at the
Federal Law Enforcement Training Center in the Criminal Investigator Training
Program and ATF Special Agent Basic Training. Before working for the ATF, I
was a US Border Patrol Agent. I have participated in numerous state and federal
investigations including narcotics trafficking, illegal firearms possession, firearms
trafficking, shooting investigations, as well as other types of criminal
investigations. Because of my involvement in these and other investigations, I
have sworn to a number of federal search and arrest warrants.
2.     This affidavit is in support of a complaint and arrest warrant for Shaila
Monaye LUCKADO (DOB **/**/2001). Because this affidavit is being submitted
for the limited purpose of establishing probable cause, I have not included each
and every fact known to me concerning this investigation.
3.     ATF is currently conducting a criminal investigation concerning Shaila
Monaye LUCKADO for violations of 18 U.S.C. § 922 (n) (Possession of a firearm
while under indictment).
4.     The facts in this affidavit are based on my personal knowledge and
observations, my review of law enforcement reports, communications with others
who have personal knowledge of the events and circumstances described in this
affidavit, and information gained through my training and experience.
     Case 4:21-mj-30349-DUTY ECF No. 1, PageID.3 Filed 07/15/21 Page 3 of 6




                                   Probable Cause
5.     On June 21, 2021, Michigan State Police Trooper Ager initiated a traffic
stop on a Chevrolet Equinox for no registration plate on I-75 near Flint, within the
Eastern District of Michigan. The Trooper spoke with the driver, who was
identified via his Michigan Identification card. When asked, the driver stated he
did not have a valid driver’s license and did not have insurance on the vehicle. The
Trooper identified the front passenger, Shaila M. LUCKADO (DOB xx/xx/2001),
via her Michigan Identification Card. LUCKADO’s baby was in a car seat in the
second row of seating.
6.     A LEIN query showed that LUCKADO had a felony warrant out of 67th
District Court, Genesee County for Case Number 21T01458 regarding the
following charges: Assault With Intent to Murder, Weapons-Felony Firearms ,
Weapons-Firearms-Discharge from a Vehicle. LUCKADO was placed under
arrest for the warrant and placed in the front of the patrol vehicle. The Trooper
asked the driver to step out of the vehicle. The Trooper then completed a consent
search and inventory search of the vehicle, observing a pink bag on the backseat of
the vehicle near the baby carseat. When asked, the driver stated that it was the
baby’s diaper bag. The driver consented to a search of the pink bag, and the
Trooper saw a Glock, model 23, 40 caliber handgun, serial number BMVN440,
with a loaded magazine in the diaper bag. The Glock was additionally equipped
with a Glock Auto switch, which allows the firearm to fire automatically as a
machine gun. The driver was then placed into handcuffs and detained in the
backseat of the patrol car until other officers arrived.
7.     The Trooper Mirandized the driver, who stated he understood his rights and
was willing to talk. When asked, the driver denied knowledge of the firearm and
asserted that the firearm did not belong to him or LUCKADO. The driver


                                           2
     Case 4:21-mj-30349-DUTY ECF No. 1, PageID.4 Filed 07/15/21 Page 4 of 6




explained that he just got out of jail and if the firearm was actually his, he would
have run from the police like he did during their last encounter.
8.     The Trooper Mirandized LUCKADO, who stated that she understood her
rights and was willing to talk. When asked if the pink bag was her baby’s diaper
bag, LUCKADO agreed that it was. LUCKADO stated she does not condone guns,
but stated it was not the driver’s gun because he just got out of jail. LUCKADO
explained that they had just left her brother’s house with the pink diaper bag and
stated that her brothers do carry guns. LUCKADO repeatedly stated “‘My brothers
are dying.” LUCKADO admitted to being caught by the police with a firearm in
her possession in the past. While in route to the jail, LUCKADO stated that the
handgun couldn’t be hers because she has a “big, long gun” at home. The Trooper
told LUCKADO that he believed she borrowed the gun from her brother to protect
her child while they went to pick up the car they were driving. LUCKADO started
crying and when asked if the driver got the gun from her brothers, LUKADO
stated “no, no.” LUCKADO only became upset when the Trooper asked if the gun
was hers. LUCKADO then remarked that the gun wasn’t intended for the road trip
and then stated, “The gun was in my baby’s diaper bag--I mean I didn’t know it
was in my baby’s diaper bag.” LUCKADO revealed that they took the bag from
inside of her brother’s house. LUCKADO reported that she cannot go to jail for
the gun because she is on probation and “is doing good.” LUCKADO then noted
that all her brother’s guns are in his name and they are telling her to carry a gun.
LUCKADO stated, “Sir we are dying out here.” When asked again who the gun
belonged to, LUCKADO started crying again and said, “I wasn’t even driving
though.” LUCKADO asked, “Why would you think a girl had a gun in the car and
not the guy?” While at the jail, LUCKADO announced that she could not be
lodged for the handgun because “she wasn’t the driver of the vehicle,” and because
she, “was a female and they can’t go to jail for guns.”
                                           3
      Case 4:21-mj-30349-DUTY ECF No. 1, PageID.5 Filed 07/15/21 Page 5 of 6




9.      LUCKADO is currently on pretrial release from the 67th District Court,
Genesee County, for Weapons-Carrying Concealed in case number 20T02331 and
for the charge of False Pretenses-$1000 - $20,000 in case number 21T00485. In
both cases, LUCKADO was arraigned on these charges on March 13, 2021, and a
bond hearing was held March 25, 2021. She was released on bond with conditions,
including “Do Not Possess or Purchase a Firearm or Other Dangerous Weapon.”
The cases remain pending without a resolution. The charges in both cases are
felonies punishable by a term of imprisonment exceeding one year in jail.
10.     On July 15, 2021, I spoke with Special Agent Michael Bolf who is a
Firearms Interstate Nexus trained Special Agent. From the information provided,
and based on Special Agent Michael Bolf’s training and experience, the above-
described Glock firearm was manufactured outside of the state of Michigan, and
therefore traveled in or affected interstate or foreign commerce before LUCKADO
possessed it. The firearm is also a “firearm” as defined in 18 U.S.C. § 921.




                                         4
      Case 4:21-mj-30349-DUTY ECF No. 1, PageID.6 Filed 07/15/21 Page 6 of 6




                                      Conclusion
11.     Based upon the facts stated above, there is probable cause to believe that on
June 21, 2021, in the Eastern Judicial District of Michigan, Shaila LUCKADO
willfully received a firearm while under indictment for a crime punishable for a
term of imprisonment exceeding one year, a firearm having affected interstate
commerce, in violation of 18 U.S.C. § 922(n).
                                            Respectfully submitted,



                                            Candace A. Booth
                                            Special Agent
                                            Bureau of Alcohol, Tobacco, Firearms,
                                            and Explosives

Sworn to before me and signed in my presence
                                         July 15, 2021
and/or by reliable electronic means on _______________.




_____________________________________
CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE




                                           5
